Citation Nr: 1222869	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  04-37 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation based upon service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to May 1973, including service in Vietnam from February 1971 to January 1972.  He died in February 2001.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals on appeal from a January 2004 RO decision.  The case has a lengthy and complicated procedural history.

The case was brought before the Board in October 2007, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of her claim, to include obtaining potentially missing VA outpatient treatment records. 

The requested development having been completed, the case was again before the Board in April 2009 where, at that time, the Board denied the claim on the merits.  Thereafter, the Board discovered the appellant had sent voluminous amounts of medical evidence that had not yet been associated with the claims folder, but was sent to the VA in December 2008.  Accordingly, the Board vacated the April 2009 decision in May 2010 to allow for proper review of the newly obtained evidence. 

Thereafter, a stay was placed on the case in accordance with the Secretary's directive.  Specifically, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease (CAD), Parkinson's disease, and B cell leukemia (to include chronic lymphocytic leukemia (CLL) and hairy cell leukemia). 

In order to establish new presumptions of service connection for those conditions, the Department of Veterans Affairs (VA) was required to issue regulations through notice and comment rulemaking, which would take effect on the date that a final rule was published in the Federal Register.  38 U.S.C. § 1116.  On November 20, 2009, to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims, the Secretary directed the Board to stay action on all claims for service connection that could not be granted under current law but may potentially be granted based on the planned new regulations. 

On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemia based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 14,391. 

On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions. 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  However, the rule was identified as a major rule and, thus, the implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation. 

The waiting period expired on October 30, 2010, and, therefore, on October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  

Thus, the Board again remanded the appeal in April 2011.  As the actions requested on remand have now been taken, the matter is once again before the Board for further appellate review.

In April 2011 the Board referred the issue of entitlement to non-service connected death pension benefits to the RO.  It does not appear that further action has been taken on this referral.  

FINDINGS OF FACT

1.  The Veteran died in February 2001 at the age of 55; chronic myelogenous leukemia was certified as the immediate cause of death on his death certificate; no other causes were listed. 

2.  Chronic myelogenous leukemia was not initially manifested during service or within one year after the Veteran's discharge from service. 

3.  The Veteran's chronic myelogenous leukemia was not proximately caused by any remote incident of service, to include herbicide exposure, and no other relationship to service is shown.

4.  The Veteran did not have any service-connected disabilities and had never applied for entitlement to service connection for chronic myelogenous leukemia.




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the appellant was informed of these elements with regard to her claim in letters of September 2003 and October 2007.  
  
In the context of a claim for dependency and indemnity compensation benefits, the appellant must be provided with notice including (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The letters did specifically address these elements and the Board concludes that the appellant has received adequate notice of what is required to substantiate her claim.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA opinion obtained in this case is adequate with regard to the issue decided herein.  The opinion report relied upon herein was predicated on a review of the claims folder and the relevant medical records contained therein; contains a description of the history of the disability(ies) at issue; documents and considers the Veteran's complaints and symptoms.  The reviewing physician considered all of the available pertinent evidence of record, and provided a rationale for the opinion rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Voluminous VA medical records, service treatment records, voluminous private medical records, and a VA medical opinion have been obtained and reviewed in support of the Veteran's claims.  The appellant and her representative have presented written statements in support of her claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

According to the Veteran's death certificate, the cause of his death was chronic myelogenous leukemia, which he had had for a period of eight years prior to his death.  No other cause of death or contributing cause of death is identified on the certificate.  The appellant asserts that the Veteran's death from leukemia was caused by his exposure to Agent Orange and similar herbicides during his Vietnam service.  In a November 2009 statement, she asserted that he also had ischemic heart disease, which she claimed was caused by herbicide exposure, and that his chronic myelogenous leukemia was accelerated by the ischemic heart disease.  She requests dependency and indemnity compensation based upon service connection for the cause of the Veteran's death.

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused the veteran's death or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to the immediate or underlying cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  In making such determination, it must be remembered that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Regulations pertaining to Agent Orange exposure, which includes all herbicides used in Vietnam, provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  These regulations also stipulate the diseases, including some types of cancer, for which service connection may be presumed due to an association with exposure to herbicide agents.  As noted above, all chronic B-cell leukemias, including hairy-cell leukemia and chronic lymphocytic leukemia are included among these diseases.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

When a chronic disease such as leukemia becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

At the time of his death, the Veteran had not been awarded service connection for any disability or disease, although he filed a claim for service connection for residuals of a broken leg, a back condition, and loss of the end of his right thumb, one month prior to his death.  These claims were denied for purposes of accrued benefits only, in a January 2004 RO decision.

Review of the voluminous medical evidence of record reveals the Veteran's courageous multi-year struggle with chronic myelogenous leukemia, including multiple hospitalizations, repeated rounds of radiation and chemotherapy, and many side effects related to cancer treatment.  None of the medical evidence contains any indication that the Veteran's chronic myelogenous leukemia was related to service or to herbicide exposure during service, however.  

The medical evidence shows the Veteran's chronic myelogenous leukemia was first diagnosed nearly two decades after separation from service.  His service treatment records, moreover, are silent as to any complaints, treatment or diagnosis of chronic myelogenous leukemia.  Thus, the disease was not incurred during service or within one year of discharge from service to support service connection for the cause of his death on a direct basis or to allow the presumption under law that it was incurred during service.  

After B cell leukemia was added to the list of diseases which may be presumed to have been caused by exposure to herbicides in Vietnam, the Board remanded the matter for a medical opinion as to whether the Veteran's form of leukemia, chronic myelogenous leukemia, is a B cell leukemia; and if not whether the Veteran's chronic myelogenous leukemia was otherwise due to military service, including exposure to herbicides.  The Board also requested a medical opinion as to whether the Veteran's chronic myelogenous leukemia was caused or aggravated by his ischemic heart disease.  

The requested opinion was rendered in April 2011.  In the opinion, the reviewing physician explained that chronic myelogenous leukemia is not a B-cell leukemia and is thus not a type of leukemia which may be presumed to have been caused by herbicide exposure.  He explained that there are two types of B-cell leukemia, prolymphocytic leukemia and hairy cell leukemia, and that chronic myelogenous leukemia is not a subset of either type; rather it is a myeloid cell leukemia.  He also explained that chronic myelogenous leukemia is not caused by or aggravated by ischemic heart disease.  He further opined that there is no medical evidence tending to show that the Veteran's chronic myelogenous leukemia was caused by herbicide exposure.

The appellant alleges the Veteran's VA Oncologist specifically told her that the Veteran's chronic myelogenous leukemia was due to herbicide exposure from Vietnam.  However, careful review of the Veteran's VA medical records shows that no doctor, to include the doctor identified by the claimant, offers an opinion with regard to likely etiology of the Veteran's chronic myelogenous leukemia.  The Veteran's representative unsuccessfully attempted to obtain a written nexus opinion from the identified VA physician.  Ultimately, the Board assigns little probative weight to the appellant's assertion, considering that "the connection between what a physician said and the layman's account of what he purportedly said," when filtered through a "layman's sensibilities" is "attenuated and inherently unreliable."  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Dean v. Brown, 8 Vet. App. 449 (1995).

To the extent the appellant believes the Veteran's chronic myelogenous leukemia and ultimate demise is attributable to his military service, specifically exposure to Agent Orange, she is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any disorder because she does not have the requisite medical knowledge or training.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the appellant is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this regard, the Board finds noteworthy that although the Veteran filed for entitlement to service connection for other disabilities a mere one month preceding his death, he did not file for entitlement to service connection for chronic myelogenous leukemia.  Although not dispositive, the fact that the Veteran chose to file for other disabilities and purposefully did not file for service-connection for his most disabling disability, namely chronic myelogenous leukemia, raises doubt that he was ever told by a medical professional that his chronic myelogenous leukemia was related to Agent Orange exposure or any other incident of service.

In conclusion, the evidence of record does not show that chronic myelogenous leukemia was incurred during service or within one year of service, to support the presumption that chronic myelogenous leukemia as a chronic disease was incurred during service.  The evidence of record does not support the appellant's contention that chronic myelogenous leukemia was caused by herbicide exposure, and because chronic myelogenous leukemia is not one of the diseases for which a regulatory presumption is provided, it cannot be presumed under law to have been incurred during service on account of the Veteran's exposure to herbicides in Vietnam.  Furthermore, the evidence shows that the Veteran's heart disease played no role in accelerating his death due to chronic myelogenous leukemia.  


ORDER

Dependency and indemnity compensation based upon service connection for the cause of the Veteran's death is denied.



____________________________________________
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


